Per Curiam. We have examined the record in this case carefully, and find that in approving the Master’s report and overruling exception 5 and 7 thereto (the overruling of which is assigned for error in this court), the court below committed no error. We think, after a full consideration of the entire case, that there is no error in the record, except as to that portion of the order of the Circuit Court in which there is allowed to J. L. O’Donnell, Special Master, and to Horace Weeks, Master, $25.00 each, for stating and reporting each an account. The limit of the Master’s fee in such case is ten dollars, and the court below erred in allowing $25 to each Master for this service. Statute 1874, page 511, Sec. 20, item 6; Harvey et al. v. Harvey, ex’r, 87 Ill. 54. We cannot then do otherwise than to affirm the decree in all respects, save as to $15 each of said Master’s allowance, which, as to such excess, the decree is reversed, and the costs we divide equally between these parties. Ordered: that the decree in this cause be affirmed in all things except the order of the court below in allowing to J. L. O’Donnell, Special Master, twenty-five dollars, and also allowing Horace Weeks, Master, twenty-five dollars for services in making out Master’s report, which is affirmed only as to ten dollars each, and reversed as to $15 each.. It is further ordered, that each party to this suit, the appellant and appellees, pay one-half the costs of this court.